HOFFMAN, Municipal Judge
ORDER
The Government, in September 26, 1967, filed a motion to dismiss this case “for the reason that, even if it were proven that defendant did what is alleged in the complaint (namely climb a 50 foot stanchion causing a crowd to gather and traffic to back up in both directions on Veteran’s Drive) nevertheless such conduct is not prohibited by either a broad or narrow interpretation of the language in 14 *378VIC 622. . . It is further submitted that an act committed by a person in public which is not in itself harmful to others and which is not committed in a loud or boisterous manner, is not a violation of the criminal statutes of the Virgin Islands just because it is an unusual act which causes a crowd to gather because of curiosity.”
A review by the Court of the plethora of criminal statutes contained in the Virgin Islands Code leads it to a conclusion that there is no provision applicable to the alleged facts in this case. This perhaps is but another reminder that after more than ten years the time is ripe for a review and revision of the Virgin Islands Code. The Judicial Council might well consider recommending to the Legislature that it take steps towards such review and revision. The motion of the Government is granted and the case is hereby ORDERED dismissed.